Citation Nr: 1811268	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for low back disability.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for arthritis of the entire body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to February 1969.	

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017. The hearing transcript is associated with the record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.

The issues of entitlement to service connection for low back disability and entitlement to service connection for arthritis of the entire body on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1970 rating decision denied service connection for a low back disability.

2. Evidence received since the March 1970 rating decision relate to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1. The March 1970 rating decision which denied service connection for a low back disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the March 1970 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The March 1970 rating decision denied service connection for a low back disability. The RO found that the Veteran's low back disability was not service connected because there was no positive nexus opinion linking the claimed low back disability with active service and there were no records of an in-service low back injury .

Since this decision became final, the Veteran has submitted a private medical opinion which provides a positive nexus opinion for the claimed low back disability and active service. In June 2017, the Veteran also gave testimony in which he detailed that he suffered a low back injury in service and has continued to suffer from low back symptomology since service. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for a low back disability. Shade v. Shinseki, 24 Vet. App. 110 (2010). The evidence is material because it relates to unestablished facts necessary to establish the claim, and the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156 (a) (2017). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims. See Shade, 24 Vet. App. at 117. Thus, the claim for a low back disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened. To this extent only, the claim is granted.





REMAND

The Veteran claims his current low back disability is etiologically linked to an injury he sustained while in active service. Though two private medical opinions of record provide a positive etiological opinion, neither opinion provides a complete rationale for their opinions. A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the opinions are inadequate and another medical opinion is necessary to adjudicate the claim. As the Veteran has not been afforded a VA examination with respect to his claimed low back disability, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of current diagnosis and nexus. 38 C.F.R. § 3.159 (c)(4) (2017).

Additionally, the Veteran claims arthritis of the entire body is etiologically related to service. He asserts that his arthritis is as a result of his work as an infantryman, and he maintains that arthritis symptoms have continued since active service. The Veteran's DD-214 lists his MOS as an infantryman, and private medical treatment records diagnose the Veteran with osteoarthritis and a history of general arthritis. The VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, the Veteran should be afforded a VA examination to diagnose any arthritic conditions of the body and provide an etiological opinion regarding any diagnosed conditions and their onset.   

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. 

2. Thereafter, schedule the Veteran for a VA examination to address his claim of service connection for a low back disability and arthritis of the body. The examiner should be provided with access to the electronic claims file. The examiner is requested to address the following:

For the Veteran's claimed low back disability and arthritis of the body, the examiner should clearly indicate whether the Veteran is diagnosed with any low back disabilities or any arthritic conditions, either currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved) and provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to such service.

The examiner should determine the effective range of motion in the Veteran's back and any joints affected by arthritis and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test. If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment. The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

3. Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The remaining claims on appeal should then be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


